Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 14-16 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Pub. No.: US 20220104224 A1), hereafter referred to as Choi.  
	In regard to Claim 1, Choi teaches A method for wireless communication by a user-equipment (UE) (a terminal, Para. 11), comprising: receiving a message (receiving a physical downlink control channel (PDCCH), Para. 11) scheduling a downlink (DL) transmission, an uplink (UL) transmission (the DL grant/UL grant transmitted in the PDCCH area of the scheduling cell schedules the PDSCH/PUSCH of the scheduled cell, Para. 137, FIG. 10), and a repetition of at least one of the DL transmission or the UL transmission (a physical downlink control channel (PDCCH) for scheduling PUSCH transmission including at least one PUSCH repetition, Para. 11).  
Choi teaches communicating with at least one wireless node in accordance with the scheduling by the message (transmitting the PUSCH repetition to the base station, Para. 11).  


In regard to Claim 14, Choi teaches at least one of the DL transmission or the UL transmission comprises: a physical downlink shared channel (PDSCH); a physical uplink shared channel (PUSCH) (schedules the PDSCH/PUSCH of the scheduled cell, Para. 137, FIG. 10); a semi-persistent scheduling (SPS) transmission; or a configured grant (CG) transmission.  

In regard to Claim 15, Choi teaches the message comprises downlink control information (DCI) or a radio resource control (RRC) message (the UE may receive downlink control information (DCI) through the PDCCH, Para. 85).  


In regard to Claim 16, Choi teaches A method for wireless communication by a base station (BS) (a base station, FIG. 3), comprising: transmitting a message (receiving a physical downlink control channel (PDCCH), Para. 11, FIG. 3) scheduling a downlink (DL) transmission, an uplink (UL) transmission (the DL grant/UL grant transmitted in the PDCCH area of the scheduling cell schedules the PDSCH/PUSCH of the scheduled cell, Para. 137, FIG. 10), and a repetition of at least one of the DL transmission or the UL transmission (a physical downlink control channel (PDCCH) for scheduling PUSCH transmission including at least one PUSCH repetition, Para. 11).  
Choi teaches communicating with a user-equipment (UE) in accordance with the scheduling by the message (transmitting the PUSCH repetition to the base station, Para. 11).  


In regard to Claim 29, Choi teaches An apparatus for wireless communication by a user-equipment (UE) (a terminal, Para. 22), comprising: a memory comprising executable instructions (a memory configured to store a control program, Para. 22); and one or more processors configured to execute the executable instructions (a processor configured to determine, Para. 22) and cause the apparatus to: receive a message (receive a physical downlink control channel (PDCCH), Para. 22) scheduling a downlink (DL) transmission, an uplink (UL) transmission (the DL grant/UL grant transmitted in the PDCCH area of the scheduling cell schedules the PDSCH/PUSCH of the scheduled cell, Para. 137, FIG. 10), and a repetition of at least one of the DL transmission or the UL transmission (a physical downlink control channel (PDCCH) for scheduling PUSCH transmission including at least one PUSCH repetition, Para. 22).  
Choi teaches communicate with at least one wireless node in accordance with the scheduling by the message (control transmission of the PUSCH repetition, Para. 22).  


In regard to Claim 30, Choi teaches A non-transitory computer-readable medium comprising executable instructions (a memory configured to store a control program, Para. 22) that, when executed by one or more processors (a processor configured to determine, Para. 22) of a user-equipment (UE) (a terminal, Para. 22), cause the UE to: receive a message (receive a physical downlink control channel (PDCCH), Para. 22) scheduling a downlink (DL) transmission, an uplink (UL) transmission (the DL grant/UL grant transmitted in the PDCCH area of the scheduling cell schedules the PDSCH/PUSCH of the scheduled cell, Para. 137, FIG. 10), and a repetition of at least one of the DL transmission or the UL transmission (a physical downlink control channel (PDCCH) for scheduling PUSCH transmission including at least one PUSCH repetition, Para. 22).  
Choi teaches communicate with at least one wireless node in accordance with the scheduling by the message (control transmission of the PUSCH repetition, Para. 22).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ying et al. (Pub. No.: US 20220377767 A1), hereafter referred to as Ying.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition of at least one of the DL transmission or the UL transmission spans across a slot boundary.  
	Ying teaches the message indicates that the repetition of at least one of the DL transmission or the UL transmission spans across a slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions may be scheduled and/or configured across a slot boundary in consecutive available slots, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  

In regard to Claim 3, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition of at least one of the DL transmission or the UL transmission does not span across a slot boundary.  
	Ying teaches the message indicates that the repetition of at least one of the DL transmission or the UL transmission does not span across a slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions may be scheduled and/or configured in one slot, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  

In regard to Claim 4, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition for one of the DL transmission or the UL transmission spans across a slot boundary and indicates that the repetition for the other one of the DL transmission or the UL transmission does not span across the slot boundary.  
	Ying teaches the message indicates that the repetition for one of the DL transmission or the UL transmission spans across a slot boundary and indicates that the repetition for the other one of the DL transmission or the UL transmission does not span across the slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions in one slot, or across a slot boundary in consecutive available slots, and/or two or more PUSCH repetitions in consecutive available slot, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  

In regard to Claim 17, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition of at least one of the DL transmission or the UL transmission spans across a slot boundary.  
	Ying teaches the message indicates that the repetition of at least one of the DL transmission or the UL transmission spans across a slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions may be scheduled and/or configured across a slot boundary in consecutive available slots, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  

In regard to Claim 18, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition of at least one of the DL transmission or the UL transmission does not span across a slot boundary.  
	Ying teaches the message indicates that the repetition of at least one of the DL transmission or the UL transmission does not span across a slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions may be scheduled and/or configured in one slot, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  

In regard to Claim 19, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach the message indicates that the repetition for one of the DL transmission or the UL transmission spans across a slot boundary and indicates that the repetition for the other one of the DL transmission or the UL transmission does not span across the slot boundary.  
	Ying teaches the message indicates that the repetition for one of the DL transmission or the UL transmission spans across a slot boundary and indicates that the repetition for the other one of the DL transmission or the UL transmission does not span across the slot boundary (for grant-based transmission, if repetitions are configured to the UE 102.  Two or more PUSCH repetitions in one slot, or across a slot boundary in consecutive available slots, and/or two or more PUSCH repetitions in consecutive available slot, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ying with the teachings of Choi since Ying provides a technique for scheduling types of repetitions, which can be introduced into the system of Choi to permit a base station to indicate types of repetitions with respect to slot boundaries of shared channels for wireless terminals.  


Claim(s) 5-8 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Takahashi et al. (Pub. No.: US 20220369297 A1), hereafter referred to as Takahashi.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach communicating further comprises simultaneously communicating the repetition of the DL transmission and the repetition of the UL transmission using full- duplex (FD) communication, and the message indicates that each of the repetition of the DL transmission and the repetition of the UL transmission spans across a boundary between slots or that each of the repetition of the DL transmission and the repetition of the UL transmission does not span across the boundary between the slots.  
	Takahashi teaches communicating further comprises simultaneously communicating the repetition of the DL transmission and the repetition of the UL transmission using full-duplex (FD) communication (a first DCI format including first allocation information for identifying the number of repetition transmissions, Para. 7.  In FDD, the downlink symbols, uplink symbols, and flexible symbols in the reference SCS configuration μSFI in each slot format in the slot format combination indicated by the value of SFI field, Para. 182), and the message indicates that each of the repetition of the DL transmission and the repetition of the UL transmission spans across a boundary between slots or that each of the repetition of the DL transmission and the repetition of the UL transmission does not span across the boundary between the slots (the parameter configuration is such that a PUSCH is repeated four times that starts with the ninth symbol within the slot and that has a duration of four symbols, Para. 273, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 6, as presented in the rejection of Claim 1, Choi teaches the communicating.  
	Choi fails to teach communicating further comprises communicating the repetition for the DL transmission and the repetition for the UL transmission using an UL and DL beam pair configured for the FD communication.  
	Takahashi teaches communicating further comprises communicating the repetition for the DL transmission and the repetition for the UL transmission using an UL and DL beam pair configured for the FD communication (the number of SS/PBCH blocks may indicate the number of beam groups for cell selection within the SS burst, Para. 115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 7, as presented in the rejection of Claim 1, Choi teaches the communicating.  
	Choi fails to teach communicating at least one of the DL transmission or the UL transmission using full- duplex (FD) communication.  
	Takahashi teaches communicating at least one of the DL transmission or the UL transmission using full- duplex (FD) communication (In FDD, the downlink symbols, uplink symbols, and flexible symbols in the reference SCS configuration μSFI in each slot format in the slot format combination indicated by the value of SFI field, Para. 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 8, as presented in the rejection of Claim 1, Choi teaches the communicating.  
	Choi fails to teach communicating further comprises communicating at least one of the DL transmission or the UL transmission using half-duplex (HD) communication.  
	Takahashi teaches communicating further comprises communicating at least one of the DL transmission or the UL transmission using half-duplex (HD) communication (n a case that the higher layer parameter TDD-UL-DL-ConfigurationCommon is provided, the terminal apparatus 1 sets the slot format for each of one or multiple slots as indicated by TDD-UL-DL-ConfigurationCommon, Para. 155).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 20, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach communicating further comprises simultaneously communicating the repetition of the DL transmission and the repetition of the UL transmission using full- duplex (FD) communication, and the message indicates that each of the repetition of the DL transmission and the repetition of the UL transmission spans across a boundary between slots or that each of the repetition of the DL transmission and the repetition of the UL transmission does not span across the boundary between the slots.  
	Takahashi teaches communicating further comprises simultaneously communicating the repetition of the DL transmission and the repetition of the UL transmission using full-duplex (FD) communication (a first DCI format including first allocation information for identifying the number of repetition transmissions, Para. 7.  In FDD, the downlink symbols, uplink symbols, and flexible symbols in the reference SCS configuration μSFI in each slot format in the slot format combination indicated by the value of SFI field, Para. 182), and the message indicates that each of the repetition of the DL transmission and the repetition of the UL transmission spans across a boundary between slots or that each of the repetition of the DL transmission and the repetition of the UL transmission does not span across the boundary between the slots (the parameter configuration is such that a PUSCH is repeated four times that starts with the ninth symbol within the slot and that has a duration of four symbols, Para. 273, FIG. 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 21, as presented in the rejection of Claim 16, Choi teaches the communicating.  
	Choi fails to teach communicating further comprises communicating the repetition for the DL transmission and the repetition for the UL transmission using an UL and DL beam pair configured for the FD communication.  
	Takahashi teaches communicating further comprises communicating the repetition for the DL transmission and the repetition for the UL transmission using an UL and DL beam pair configured for the FD communication (the number of SS/PBCH blocks may indicate the number of beam groups for cell selection within the SS burst, Para. 115).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 22, as presented in the rejection of Claim 16, Choi teaches the communicating.  
	Choi fails to teach communicating further comprises communicating at least one of the DL transmission or the UL transmission using full- duplex (FD) communication.  
	Takahashi teaches communicating further comprises communicating at least one of the DL transmission or the UL transmission using full- duplex (FD) communication (In FDD, the downlink symbols, uplink symbols, and flexible symbols in the reference SCS configuration μSFI in each slot format in the slot format combination indicated by the value of SFI field, Para. 182).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  

In regard to Claim 23, as presented in the rejection of Claim 16, Choi teaches the communicating.  
	Choi fails to teach communicating further comprises communicating at least one of the DL transmission or the UL transmission using half- duplex (HD) communication.  
	Takahashi teaches communicating further comprises communicating at least one of the DL transmission or the UL transmission using half- duplex (HD) communication (n a case that the higher layer parameter TDD-UL-DL-ConfigurationCommon is provided, the terminal apparatus 1 sets the slot format for each of one or multiple slots as indicated by TDD-UL-DL-ConfigurationCommon, Para. 155).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Choi since Takahashi provides a technique for arranging resources involving a system of repetition transmissions, which can be introduced into the system of Choi to permit a base station to organize resources of duplexing techniques for uplink and downlink transmission involving repetitions of data.  


Claim(s) 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You et al. (Pub. No.: US 20180205512 A1), hereafter referred to as You.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach the message schedules a first quantity of repetitions of the DL transmission and a second quantity of repetitions of the UL transmission, the first quantity of repetitions being different than the second quantity of repetitions.  
	You teaches the message schedules a first quantity of repetitions of the DL transmission and a second quantity of repetitions of the UL transmission, the first quantity of repetitions being different than the second quantity of repetitions (receive information about the number of times that the eNB is to transmit a DL channel carrying the same DL information/data (i.e., the number of DL repetitions) and/or the number of times that the UE should transmit a UL channel carrying the same UL information/data, Para. 229).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with the teachings of Choi since You provides a technique for organizing uplink and downlink communications involving repetition, which can be introduced into the system of Choi to permit a wireless device to organize the arrangement of uplink and downlink data to optimize the amount of resource usages for repetition of data.  

In regard to Claim 10, as presented in the rejection of Claim 1, Choi teaches the message.  
	Choi fails to teach the message schedules a first duration for the repetition of the DL transmission and a second duration for the repetition of the UL transmission, the first duration being different than the second duration.  
	You teaches the message schedules a first duration for the repetition of the DL transmission and a second duration for the repetition of the UL transmission, the first duration being different than the second duration (a specific subframe duration belong to the same subframe group and blind-detect the DL channel with respect to each of the G subframe groups, Para. 154.  A PUSCH may be repeatedly transmitted during a specific subframe duration (e.g., a PUSCH subframe duration) at a specific subframe interval (e.g., a PUSCH subframe period), Para. 186).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with the teachings of Choi since You provides a technique for organizing uplink and downlink communications involving repetition, which can be introduced into the system of Choi to permit a wireless device to organize the arrangement of uplink and downlink data to optimize the amount of resource usages for repetition of data.  

In regard to Claim 24, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach the message schedules a first quantity of repetitions of the DL transmission and a second quantity of repetitions of the UL transmission, the first quantity of repetitions being different than the second quantity of repetitions.  
	You teaches the message schedules a first quantity of repetitions of the DL transmission and a second quantity of repetitions of the UL transmission, the first quantity of repetitions being different than the second quantity of repetitions (receive information about the number of times that the eNB is to transmit a DL channel carrying the same DL information/data (i.e., the number of DL repetitions) and/or the number of times that the UE should transmit a UL channel carrying the same UL information/data, Para. 229).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with the teachings of Choi since You provides a technique for organizing uplink and downlink communications involving repetition, which can be introduced into the system of Choi to permit a wireless device to organize the arrangement of uplink and downlink data to optimize the amount of resource usages for repetition of data.  

In regard to Claim 25, as presented in the rejection of Claim 16, Choi teaches the message.  
	Choi fails to teach the message schedules a first duration for the repetition of the DL transmission and a second duration for the repetition of the UL transmission, the first duration being different than the second duration.  
	You teaches the message schedules a first duration for the repetition of the DL transmission and a second duration for the repetition of the UL transmission, the first duration being different than the second duration (a specific subframe duration belong to the same subframe group and blind-detect the DL channel with respect to each of the G subframe groups, Para. 154.  A PUSCH may be repeatedly transmitted during a specific subframe duration (e.g., a PUSCH subframe duration) at a specific subframe interval (e.g., a PUSCH subframe period), Para. 186).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of You with the teachings of Choi since You provides a technique for organizing uplink and downlink communications involving repetition, which can be introduced into the system of Choi to permit a wireless device to organize the arrangement of uplink and downlink data to optimize the amount of resource usages for repetition of data.  


Claim(s) 11-13 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Axmon et al. (Pub. No.: US 20170290001 A1), hereafter referred to as Axmon.  
	In regard to Claim 11, as presented in the rejection of Claim 1, Choi teaches the DL transmission.  
	Choi fails to teach the repetition of the DL transmission is part of one or more repetitions of the DL transmission, the repetition of the UL transmission is part of one or more repetitions of the UL transmission, a first portion of the one or more repetitions of one of the DL transmission or the UL transmission is overlapping with the one or more repetitions of another one of the DL transmission or the UL transmission, and the one or more repetitions of the DL and UL transmissions use an UL and DL beam pair configured for FD communication during the first portion of the one or more repetitions.
Axmon teaches the repetition of the DL transmission is part of one or more repetitions of the DL transmission, the repetition of the UL transmission is part of one or more repetitions of the UL transmission, a first portion of the one or more repetitions of one of the DL transmission or the UL transmission is overlapping with the one or more repetitions of another one of the DL transmission or the UL transmission, and the one or more repetitions of the DL and UL transmissions use an UL and DL beam pair configured for FD communication during the first portion of the one or more repetitions (In eMTC operation in FDD or TDD configuration, where downlink and uplink repetition periods may overlap each other, the wireless communication device may acquire new information on the downlink cell timing during an ongoing uplink transmission burst, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  

In regard to Claim 12, as presented in the rejection of Claim 1, Choi teaches the DL transmission.  
	Choi fails to teach a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam of the UL and DL beam pair during the second portion.
Axmon teaches a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam of the UL and DL beam pair during the second portion (the uplink and downlink transmissions take place in different time resources.  Uplink and downlink (e.g., subframes) do not overlap in time.  The number and location of subframes used for downlink, uplink, or unused subframes can vary on a frame-to-frame basis, or on a basis of multiple frames. For example, in one radio frame (say frame#1), subframes #9, #0, #4 and #5 may be used for downlink, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  

In regard to Claim 13, as presented in the rejection of Claim 1, Choi teaches the DL transmission.  
	Choi fails to teach a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam different than the UL and DL beam pair during the second portion.
Axmon teaches a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam different than the UL and DL beam pair during the second portion (the uplink and downlink transmissions take place in different time resources.  Uplink and downlink (e.g., subframes) do not overlap in time.  The number and location of subframes used for downlink, uplink, or unused subframes can vary on a frame-to-frame basis, or on a basis of multiple frames. For example, in one radio frame (say frame#1), subframes #9, #0, #4 and #5 may be used for downlink, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  

In regard to Claim 26, as presented in the rejection of Claim 16, Choi teaches the DL transmission.  
	Choi fails to teach the repetition of the DL transmission is part of one or more repetitions of the DL transmission, the repetition of the UL transmission is part of one or more repetitions of the UL transmission, a first portion of the one or more repetitions of one of the DL transmission or the UL transmission is overlapping with the one or more repetitions of another one of the DL transmission or the UL transmission, and the one or more repetitions of the DL and UL transmissions use an UL and DL beam pair configured for FD communication during the first portion of the one or more repetitions.
Axmon teaches the repetition of the DL transmission is part of one or more repetitions of the DL transmission, the repetition of the UL transmission is part of one or more repetitions of the UL transmission, a first portion of the one or more repetitions of one of the DL transmission or the UL transmission is overlapping with the one or more repetitions of another one of the DL transmission or the UL transmission, and the one or more repetitions of the DL and UL transmissions use an UL and DL beam pair configured for FD communication during the first portion of the one or more repetitions (In eMTC operation in FDD or TDD configuration, where downlink and uplink repetition periods may overlap each other, the wireless communication device may acquire new information on the downlink cell timing during an ongoing uplink transmission burst, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  

In regard to Claim 27, as presented in the rejection of Claim 16, Choi teaches the DL transmission.  
	Choi fails to teach a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam of the UL and DL beam pair during the second portion.
Axmon teaches a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam of the UL and DL beam pair during the second portion (the uplink and downlink transmissions take place in different time resources.  Uplink and downlink (e.g., subframes) do not overlap in time.  The number and location of subframes used for downlink, uplink, or unused subframes can vary on a frame-to-frame basis, or on a basis of multiple frames. For example, in one radio frame (say frame#1), subframes #9, #0, #4 and #5 may be used for downlink, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  

In regard to Claim 28, as presented in the rejection of Claim 16, Choi teaches the DL transmission.  
	Choi fails to teach a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam different than the UL and DL beam pair during the second portion.
Axmon teaches a second portion of the one or more repetitions of the one of the DL transmission or the UL transmission is non-overlapping with the one or more repetitions of the other one of the DL transmission or the UL transmission, and the one or more repetitions of DL transmission or the UL transmission uses a beam different than the UL and DL beam pair during the second portion (the uplink and downlink transmissions take place in different time resources.  Uplink and downlink (e.g., subframes) do not overlap in time.  The number and location of subframes used for downlink, uplink, or unused subframes can vary on a frame-to-frame basis, or on a basis of multiple frames. For example, in one radio frame (say frame#1), subframes #9, #0, #4 and #5 may be used for downlink, Para. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Axmon with the teachings of Choi since Axmon provides a technique for compensating for overlapping repetition periods, which can be introduced into the system of Choi to permit new compensating information for overlap of downlink and uplink repetition periods to be introduced in order to continue transmissions for subsequent periods.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bae et al. (Pub. No.: US 20220312483 A1) teaches A method for wireless communication by a user-equipment (UE) (UE, Para. 204), comprising: receiving a message (PDCCH, Para. 151) scheduling a downlink (DL) transmission, an uplink (UL) transmission (The PDCCH may be used to schedule DL transmission on the PDSCH and UL transmission on the PUSCH, Para. 151), and a repetition of at least one of the DL transmission or the UL transmission (repetition of PUSCH/PDSCH may be applied to PUSCH/PDSCH transmission based on dynamic UL grant/DL assignment on PDCCH, Para. 204, FIG. 9).  (a configured grant, Para. 204, FIG. 9.  Repetitions to be applied to the PUSCH/PDSCH transmission may be indicated to or configured for the UE by the BS.  The UE may receive an indication of a repetition factor K through L1 signaling or a configuration thereof through higher layer signaling from the BS, Para. 204, FIG. 9).  
Bae teaches communicating with at least one wireless node in accordance with the scheduling by the message (the UE may repeat transmission/reception of a TB across K transmission/reception occasions, Para. 204, FIG. 9).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-14-2022  

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477